Case 2:18-cr-20128-SJM-DRG ECF No. 216 filed 07/28/20        PageID.3645     Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff-Respondent,                  Case # 0645 2:18CR20128 (9)
                                                     Case # 0645 2:17CR20632 (5)
                                                     Hon. Stephen J. Murphy, III
 -vs-

 WILLIAM PHILLIPS,

              Defendant-Petitioner.

               MOTION TO WITHDRAW AND APPOINT NEW COUNSEL

        Michael Skinner, Counsel for Petitioner William Phillips, moves this Court

 for an order removing him as counsel and appointing a new attorney.

        For about 20 years, Mr. Skinner has had occult macular degeneration. He has

 experienced slowly deteriorating vision over this period. At his last eye exam on

 July 21, 2020, at the Low Vision Clinic at Beaumont Hospital, his doctor measured

 his current, corrected vision at 20/200. With a new prescription, Mr. Skinner’s vision

 will improve to 20/150. Either way, Mr. Skinner’s vision has deteriorated into legal

 blindness.




                                           1
Case 2:18-cr-20128-SJM-DRG ECF No. 216 filed 07/28/20          PageID.3646   Page 2 of 2




       Mr. Skinner does not intend to stop practicing, but he is reducing his case load

 and trying to adjust to his vision changes, taking cases that work best with his

 difficulty both driving and using computers.

       In other words, Mr. Skinner cannot state that it is impossible for him to

 continue representing Mr. Phillips, but he it will be difficult and he would prefer to

 withdraw as he adjusts his practice to his legal blindness.

       There should be no prejudice to any party. There is an evidentiary hearing

 scheduled for October 28, 2020 – a full three months from today. The hearing itself

 should be simple, involving neither complex issues nor many witnesses. Substitute

 counsel should be able to acclimate to the file in enough time to meet all obligations

 to Mr. Phillips and to this Court.

       For these reasons, Mr. Skinner respectfully requests that substitute counsel be

 appointed.

                                                Respectfully submitted,

                                                s/ Michael Skinner
                                                Michael Skinner (P62564)
                                                Law Offices of Michael Skinner
                                                27 E. Flint Street
                                                Lake Orion, Michigan 48362
                                                (248) 693-4100
                                                mskinner@mskinner.com
                                                Attorney for Petitioner
 Dated: July 28, 2020
                                           2
